NO. 12-06-00273-CR
NO. 12-06-00274-CR
NO. 12-06-00275-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
MOSES
WATSON,   §          APPEAL FROM THE 
APPELLANT
 
V.        §          COUNTY
COURT AT LAW NO. 2 OF
 
THE
STATE OF TEXAS,
APPELLEE   §          SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            These appeals are being dismissed for want of
jurisdiction.  In two separate cause
numbers, Appellant was convicted of the offenses of criminal trespass and
evading arrest.  Punishment was imposed
in open court on April 26, 2006. 
Consequently, Appellant’s notice of appeal was due on May 26, 2006.  See Tex.
R. App. P. 26.2(a)(2).  However,
Appellant filed his notice of appeal on August 1, 2006.1 




            Appellant’s August 1, 2006 notice of appeal is
untimely.  Texas Rule of Appellate
Procedure 26.3 provides that an appellate court may extend the time to file the
notice of appeal if a proper motion is filed within 15 days after the deadline for
filing the notice of appeal.  See Tex. R. App. P. 26.3.  Appellant filed a motion for extension of
time on August 1, 2006 along with his notice of appeal.  The motion is untimely because it was filed
more than 15 days after May 26, 2006, the date his notice of appeal was
due.  Therefore, we are without
jurisdiction of these appeals. 
Furthermore, this Court has no authority to allow the late filing of a
notice of appeal except as provided by Rule 26.3.  See Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998) (per curiam); Olivo v. State, 918
S.W.2d 519, 523 (Tex. Crim. App. 1996); Boyd v. State, 971 S.W.2d
603, 605-06 (Tex. App.—Dallas 1998, no pet.). 
Consequently, Appellant’s motion for extension of time to file his
notice of appeal is overruled, and these appeals are dismissed for want
of jurisdiction. 
Opinion
delivered August 2, 2006.
Panel
consisted of Worthen, C.J. and Griffith, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)




     1 In a third cause number, Appellant was charged with possession of a
dangerous drug.  This charge was
dismissed by the State on April 26, 2006. 
Appellant refers to all three cause numbers in his notice of appeal.